UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1180



DANIEL JOHNSON WILLIS,

                                              Plaintiff - Appellant,

          versus


GLENN SPIVEY, Trenton Town Clerk and Custodian
of Public Records; SHERI M. DAVENPORT, Former
Town Attorney,


                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:05-mc-00009-H)


Submitted: April 20, 2006                     Decided: April 25, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel Johnson Willis appeals the district court orders

not granting him approval to file a complaint pursuant to the

court’s order enjoining him from filing complaints without prior

approval of the court and denying his motion for reconsideration.

We have reviewed the record and the district court’s orders and

affirm for the reasons of the district court.              See Willis v.

Spivey, No. 4:05-mc-00009-H (E.D.N.C. Dec. 13, 2005; Feb. 3, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -